               Case 18-10601-MFW               Doc 1907         Filed 12/28/18        Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

----------------------------------------------------------x
                                                          : Chapter 11
In re:                                                    :
                                                          : Case No. 18-10601 (MFW)
The Weinstein Company Holdings LLC, et al., : (Jointly Administered)
                                                          :
                            1
                  Debtors.                                : Related Docket Nos.: 1900, 1902, 1903 & 1905
                                                          :
                                                            Objections Due: January 9, 2019 at 4:00 p.m. (ET)
                                                          : Hearing Date: January 14, 2019 at 11:30 a.m. (ET)
--------------------------------------------------------- x

      NOTICE OF (A) MOTION OF THE DEBTORS AND LANTERN ENTERTAINMENT, LLC
           PURSUANT TO FED. R. BANKR. P. 9019 FOR APPROVAL OF (I) SETTLEMENT
      AGREEMENT REGARDING THE A&E TELEVISION NETWORKS AGREEMENTS AND
    (II) STIPULATION WITH PORTFOLIO FUNDING COMPANY LLC I; AND (B) MOTION TO
          FILE UNDER SEAL PORTIONS OF THE MOTION OF THE DEBTORS PURSUANT
          TO FED. R. BANKR. P. 9019 FOR APPROVAL OF (I) SETTLEMENT AGREEMENT
              REGARDING THE A&E TELEVISION NETWORKS AGREEMENTS AND
                (II) STIPULATION WITH PORTFOLIO FUNDING COMPANY LLC I

                PLEASE TAKE NOTICE that, on December 28, 2018, the above-captioned
Debtors and Lantern Entertainment LLC filed the: (i) Motion of the Debtors and Lantern
Entertainment, LLC Pursuant to Fed. R. Bankr. P. 9019 for Approval of (I) Settlement
Agreement Regarding the A&E Television Networks Agreements and (II) Stipulation with
Portfolio Funding Company LLC I [DI 1900] (the “Motion”); (ii) Motion to File Under Seal
Portions of the Motion of the Debtors Pursuant to Fed. R. Bankr. P. 9019 for Approval
of (I) Settlement Agreement Regarding the A&E Television Networks Agreements and
(II) Stipulation with Portfolio Funding Company LLC I [DI 1902] (the “Motion to Seal”); and
(iii) Motion to shorten notice of the hearing on the Motion and Motion to Seal [DI 1903] (the
“Motion to Shorten”). The Motion, Motion to Seal, and Motion to Shorten are being served
concurrently herewith.

             PLEASE TAKE FURTHER NOTICE that, on December 28, 2018, the
Bankruptcy Court entered the order granting the Motion to Shorten [DI 1905] (the “Order
Shortening Notice”), a copy of which is also being served concurrently herewith.

              PLEASE TAKE FURTHER NOTICE that in accordance with the Order
Shortening Notice, any objections or other responses (collectively, “Objections”) to entry of an
order approving the Motion must be filed on or before January 9, 2019 at 4:00 p.m. (Eastern
1
    The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837).
The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New
York 10013. Due to the large number of Debtors in these cases, which are being jointly administered for procedural
purposes only, a complete list of the Debtors and the last four digits of their federal tax identification numbers are
not provided herein. A complete list of this information may be obtained on the website of the Debtors’ noticing
and claims agent at http://dm.epiq11.com/twc.


#51386633 v3
               Case 18-10601-MFW     Doc 1907      Filed 12/28/18   Page 2 of 2



Time) (the “Objection Deadline”) with the Clerk of the United States Bankruptcy Court, 824
Market Street, 3rd Floor, Wilmington, Delaware 19801. At the same time, you must serve a copy
of the Objection upon the undersigned so as to be received on or before the Objection
Deadline.

                PLEASE TAKE FURTHER NOTICE that a hearing with respect to the Motion
will be held on January 14, 2019 at 11:30 a.m. (ET) at the United States Bankruptcy Court for
the District of Delaware before The Honorable Mary F. Walrath, Courtroom #4, 5th Floor, 824
North Market Street, Wilmington, Delaware 19801.

         IF YOU FAIL TO RESPOND TO THE PROCEDURES MOTION IN
ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF
REQUESTED IN THE PROCEDURES MOTION ON A FINAL BASIS WITHOUT
FURTHER NOTICE OR OPPORTUNITY FOR A HEARING.

Dated: December 28, 2018                  Respectfully Submitted,
Wilmington, DE

                                           /s/ David B. Stratton
                                          David B. Stratton (No. 960)
                                          Evelyn J. Meltzer (No. 4581)
                                          PEPPER HAMILTON LLP
                                          Hercules Plaza, Suite 5100
                                          1313 N. Market Street, P.O. Box 1709
                                          Wilmington, Delaware 19801
                                          Tel: (302) 777-6500

                                                   and

                                          Michael S. Stamer
                                          Abid Qureshi
                                          Meredith A. Lahaie
                                          AKIN GUMP STRAUSS HAUER & FELD LLP
                                          One Bryant Park
                                          New York, NY 10036
                                          (212) 872-1000 (Telephone)
                                          (212) 872-1002 (Facsimile)

                                          Counsel for Lantern Entertainment LLC




                                             -2-
#51386633 v3
